Citation Nr: 0709180	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-00 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs






INTRODUCTION

The veteran served on active military duty from September 
1957 to February 1958.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
in Louisville, Kentucky (RO).


FINDING OF FACT

In March 2007, prior to the promulgation of a decision in the 
appeal, the veteran withdrew his appeal as to whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a right knee disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a right knee disorder, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated in December 2002, the issue of 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder was denied.  The veteran perfected an 
appeal in January 2004 as to this issue.  However, in a 
statement received by the Board in March 2007, the veteran's 
representative stated that the veteran wished to withdraw his 
appeal as to the issue of whether new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for a right knee disorder.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issue of whether new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for a right knee disorder.  As such, the 
Board finds that the veteran has withdrawn his claim as to 
this issue, and accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of whether 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for a right knee 
disorder, and it is dismissed.


ORDER

The claim of whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for a right knee disorder is dismissed.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


